Goolsby, Judge
(dissenting):
I respectfully dissent. I would find the contractors’ signing of false affidavits stating that all suppliers had been paid constituted “misconduct” within the meaning of S.C. Code Ann. § 40-59-90 (1992) and violated the condition contained in the bonds in question.
The bonds state only one condition: “[That the] principal shall in all respects comply with the rules and regulations per*331taining to Construction Standards and Health and Safety requirements promulgated by the South Carolina residential Builders Commission.” Among the rules and regulations promulgated by the commission is 27 S.C. Code Ann. Regs. 106-7 (1992). This regulation directs the commission to revoke the license of a builder guilty of “gross negligence, incompetence, or misconduct in the performance of home building.”
I can think of no greater “misconduct in the performance of home building” than a contractor’s submitting a false affidavit stating that all suppliers had been paid.
Kennedy v. Henderson, 289 S.C. 393, 346 S.E. (2d) 526 (1986), does not control. There construction had not begun. Here, it was completed.
I would reverse. Watson v. Harmon, 280 S.C. 214, 312 S.E. (2d) 8 (Ct. App. 1984).